Citation Nr: 1706599	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE


Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to a service-connected lower back, and left wrist disability.  


ATTORNEY FOR THE BOARD


C. O'Donnell, Associate Counsel









INTRODUCTION

The Veteran served in the United States Army from December 1970 to October 1972.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

By way of background, the Board remanded this case in January 2015, in pertinent part, to afford the Veteran a GI examination.  The Board most recently remanded the case for further development in February 2016.   That development has been completed and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service-connection for a GI disorder.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim ... he must provide an adequate one").  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

The Veteran asserts that his GI disorder is related to the GI conditions he had during active service, which included gastroenteritis and abdominal pain.  In the alternative, the Veteran asserts that his current GI disorder stems from, and/or is aggravated by the medicine that he takes for his service-connected back and left wrist disabilities.  In October 2012, the Veteran stated that he took Motrin, Ibuprofen, Flexeril, and Aleve for his service-connected disabilities.  See October 2012 VA Form 9.  

The Veteran's service treatment records show that he complained of an upset stomach in April 1971, and that he was diagnosed with acute gastroenteritis in February 1972.  See February 1972 Service Treatment Record; see also July 1972 Service Treatment Record.  The Veteran also complained of abdominal pain in July 1972, which the treating physician noted appeared to be musculoskeletal in nature.  See July 1972 Service Treatment Record.  

The Veteran was diagnosed with peptic ulcer disease at some point in the 1990's, and with gastroesophageal reflux disease (GERD) in 2004.  See May 2015 VA Examination Report.  During a May 2015 VA examination, an upper gastrointestinal series was performed, showing that the Veteran had mild GERD with a small hiatal hernia, but finding no evidence of gastritis, esophagitis or peptic ulcer disease.  See April 2016 VA Opinion.  An April 2016 VA medical opinion notes that there is no data to suggest an aggravation of GERD by ibuprofen.  The opinion found that it is less likely than not that the Veteran's GERD has been caused or aggravated beyond normal progression by the use of Ibuprofen.  See id.  

Although the April 2016 VA opinion opined against a secondary connection between the Veteran's use of nonsteroidal anti-inflammatory drugs (NSAIDs), which the Veteran takes for his service-connected back and left wrist disabilities,  the examiner did not provide an opinion as to whether the Veteran's diagnosed GERD was incurred in or was a result of his period of active duty service on a direct basis.  In that regard, the Board's February 2016 remand noted the Veteran's contention that his GI disorder is related to the GI conditions that he had during active service.   

As such, an opinion must be obtained to address the likelihood that the Veteran's diagnosed GERD was incurred during or is otherwise related to his period of active duty service.  See Barr, 21 Vet. App. at 312. 
  
Additionally, the examiner noted that the Veteran was diagnosed with a small hiatal hernia during the May 2015 VA examination.  See April 2016 VA Addendum Opinion.  However, the examiner did not opine as to whether the Veteran's small hiatal hernia may be related to his military service either on a direct or secondary basis.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who completed the May 2015 VA GI examination and April 2016 opinion, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled. 

The examiner should once again review the claims file and provide and addendum opinion addressing the following: 

a. The nature and diagnosis(es) of the Veteran's GI disorder(s).  

b. Whether it is at least as likely as not (50 percent probability or greater) that a GI disorder, to include GERD and a small hiatal hernia, first manifested in service, was caused by service, was aggravated by service, or is otherwise etiologically related to service, to include the Veteran's in-service treatment for stomach pain and acute gastroenteritis.  

c. Whether it is at least as likely as not (50 percent probability or greater) that such GI disorder, to include GERD and a small hiatal hernia, was caused or aggravated by the medication, to include Ibuprofen, Motrin, Flexeril, and Aleve, that the Veteran has been taking for his service-connected back and left wrist disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider the following: 1) April 1971 service treatment record noting the Veteran's complaint of an upset stomach;  2) February 1972 service treatment record noting a diagnosis of acute gastroenteritis; 3) July 1972 service treatment record noting the Veteran's complaint of abdominal pain; 4) May 2015 VA GI examination; and 5) the April 2016 VA addendum opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative, if applicable, should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

